Case: 1:20-cv-00944-MRB Doc #: 47 Filed: 01/28/21 Page: 1 of 1 PAGEID #: 1030

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

H.C. and Y.C., et al.,

Plaintiffs,
V. Case No. 1:20cv944

DeWine, et al., Judge Michael R. Barrett
Defendants. MATTER ConducTED BY VIDEO

CIVIL MINUTES

HONORABLE MICHAEL R. BARRETT, UNITED STATES DISTRICT JUDGE
COURTROOM DEPUTY: Barbara Crum

LAW CLERK: Lindsay Littleton - ®y des

COURT REPORTER: Maryann Maffia, Official

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE: January 28, 2021 TIME: 3:01 - d.sU> 4
Attorney for Plaintiff(s) Attorney for Defendant(s):
slows Julie Gryee Thensa Dirisoune OHI FS
Prichard. Dawahar  Stephanic, Rrcson Angela Suliven, OH JFS

Ene Thompsen Ann Upekshaw, , Gover
Teotel Teninske, Andaw Me Caries, Governe>
Ira Lust bode ~

Enc e.
EG WITNESSES

PROCEDURES

\v__ Counsel Present.
\v_Matters heard: Motm & Dams (Dec.du)\ PI { Die. a) + tn (aursh
[wi PU bo] Pertzs [ler \eapenses § MotunfirClss Grb (Dor 14)

y__Court’s decision to follow.
Court ordered in open court that

 

 

Remarks:
